DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/590,249 filed on 11/22/2017.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 16 recite the limitation “a third threshold.” However, neither a second or a first threshold is previously recited. Therefore, it is unclear what is meant by ‘third’ threshold. For the purposes of examination, the limitation will be interpreted as just “threshold.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 15, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlib et al. (US PGPub 2008/0053441).
Regarding claim 1, Gottlib teaches a respiratory system configured to deliver a respiratory therapy to a patient (Fig. 1 and abstract), the system also configured to provide information related to the patient (see Fig. 5), the system comprising: 
a respiratory device comprising a controller (Fig. 1, controller 44), wherein the controller is configured to: 
receive measurements of a first parameter of a flow of gases or representative of performance of a component of the device, the first parameter indicative of the patient's respiration (see Fig. 1, flow detector 40; see paragraph 22, the flow rate of gas delivered to the patient is measured, indicating the respiration of the patient at the inhalation stage); 
receive measurements of a second parameter of a gases flow or representative of performance of a component of the device, wherein the second parameter has an assumed effect on the first parameter (see Fig. 1, pressure detector 42; see paragraphs 3 and 23; the controller  measures the pressure in the system, the pressure being indicative of the operation of the blower, compressor, etc; a fault in these components would affect the rate of flow delivered to the user); 
determine whether the assumed effect is valid (see Fig. 5b and Fig. 4 step 106, the pressure value error is compared to a threshold to determine if the error is valid); and 
discard the first parameter from a validated first parameter dataset in response to the assumed effect being invalid (see Fig. 4, step 106; if the pressure is not greater than the threshold, the controller returns to start; discarding the measurements at step 102 including the measurement of the first parameter), the controller configured to use the validated first parameter dataset to make an estimate about the patient (see Fig. 4, steps 114-122; the controller determines if the patient is receiving appropriate air flow and pressure).
Regarding claim 2, Gottlib further teaches wherein the estimate includes an estimate of the patient’s respiratory rate (see Fig. 5, step 110, flow rate measurements are used to determine a filtered flow rate value indicative of the patient’s inhalation).
Regarding claim 3, Gottlib further teaches wherein the estimate includes an estimate of whether the patient is wearing a patient interface of the system (see paragraphs 18 and 71, the fault may be indicative of the patient being disconnected e.g. mask becoming disengaged from the face).
Regarding claim 4, Gottlib further teaches wherein the first parameter is flow rate (see paragraph 22).
Regarding claim 8, Gottlib further teaches wherein the second parameter is pressure (see paragraph 23).
Regarding claim 9, Gottlib further teaches wherein the first parameter is flow rate (see paragraph 22).
Regarding claim 10, Gottlib further teaches wherein the flow of gases comprises ambient air (see paragraph 2, air delivered in breathing gas).
Regarding claim 11, Gottlib further teaches wherein the flow of gases comprises a supplementary gas (see paragraph 2, breathing gas includes air and on or more gasses).
Regarding claim 12, Gottlib further teaches wherein the supplementary gas comprises oxygen (see paragraph 2, gas added to air may be oxygen).
Regarding claim 15, Gottlib further teaches wherein the controller is configured to measure a flow rate of the supplementary gas into the device (see paragraph 22 and Fig. 1, flow sensor 40 measures the flow of the breathing gas, including the supplementary gas).
Regarding claim 17, Gottlib further teaches wherein the controller is configured to control the flow rate of the supplementary gas into the device (see Fig. 7A, step 234).
Regarding claim 20, Gottlib further teaches wherein the controller is configured to perform a frequency analysis of the validated first parameter dataset to make the estimate (see Fig. 3a, filter 66a filters flow rates; the flow rates being validated in Fig. 4; see paragraph 50, filter 66A may be a low-pass filter, which performs frequency analysis by filtering out frequencies of the flow rate)
Regarding claim 21, Gottlib further teaches wherein the system comprises a non-sealed system or is configured to deliver a nasal high flow therapy (see paragraph 21, nasal pillows or nasal mask may be used to deliver breathing gas to the patient).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlib et al. (US PGPub 2008/0053441) in view of Armitstead et al. (US PGPub 2008/0251071).
Regarding claim 5, Gottlib teaches all previous elements of the claim as stated above. Gottlib does not teach wherein the second parameter is motor speed.
However, Armitstead teaches an analogous system for detecting faults in respiratory systems (see abstract and paragraph 2) wherein the motor speed is measured (Fig. 1, 13, see paragraph 4), representative of performance of a component of the device, wherein the motor speed has an assumed effect on flow rate (see paragraphs 3 and 9, the device determines faults in the system that would affect flow delivered to the user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the second parameter of Gottlib to be motor speed, as taught by Armitstead, for the purpose detecting a developing fault in the operation of the blower that would cause the patient to cease receiving treatment (see paragraph 5 of Armitstead).
Regarding claim 6, Gottlib, as modified, further teaches wherein the assumed affect is invalid if the motor speed is below a first threshold (see paragraphs 27 and 33 of Armitstead, speed is compared to a threshold, no fault being detected if the speed is below a threshold).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlib et al. (US PGPub 2008/0053441) in view of Armitstead et al. (US PGPub 2008/0251071) as applied to claim 5 above, and further in view of O’Donnell et al. (US PGPub 2015/0144130).
Regarding claim 7, Gottlib, as modified, teaches all previous elements of the claim as stated above. Gottlib does not teach wherein the assumed effect is invalid if recent changes in the motor speed are above a second threshold.
However, O’Donnell teaches an analogous respiratory assistance device that detects fault (see abstract and Fig. 1) wherein the assumed effect is invalid if recent changes in the motor speed are above a second threshold (see Fig. 10 and paragraph 132, the system detects fault at a lower motor speed, then changes the motor speed to a higher one, this change can render the assumed effect invalid, the change in motor speed being above a threshold of no change).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Gottlib to determine assumed effect is invalid if recent changes in the motor speed are above a second threshold, s taught by O’Donnell, for the purpose of taking motor speed change into account in fault detection (see paragraph 93 of O’Donnell).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlib et al. (US PGPub 2008/0053441) in view of Bottom (US PGPub 2018/0272099).
Regarding claim 13, Gottlib teaches all previous elements of the claim as stated above. Gottlib does not teach wherein the controller is configured to measure a composition of the flow of gases after the ambient air and the supplementary gas have been mixed.
However, Bottom teaches an analogous respiratory system that detects faults for patient safety (see paragraph 4) wherein the controller is configured to measure a composition of the flow of gases after the ambient air and the supplementary gas have been mixed (see paragraph 34, air and oxygen may be provided as input streams to the gas mixer; see paragraphs 16 and 28, the composition of gas is measured by the dual-purpose sensors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Gottlib to measure a composition of the flow of gases after the ambient air and the supplementary gas have been mixed, as taught by Bottom, for the purpose of ensuring a safe composition of gas is delivered (see paragraph 4 of Bottom).
Regarding claim 14, Gottlib, as modified, further teaches wherein the assumed effect is invalid if recent changes in the composition of the flow of gases are above a third threshold (see paragraphs 28 and 46, changes in concentration are measured and compared to a threshold to determine if there is a fault, if the assumed effect is valid or not; as stated above ‘third threshold’ is being interpreted as ‘threshold’).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlib et al. (US PGPub 2008/0053441) in view of O’Donnell et al. (US PGPub 2015/0144130).
Regarding claim 16, Gottlib, as modified, teaches all previous elements of the claim as stated above. Gottlib does not teach wherein the assumed effect is invalid if recent changes in the flow rate of the supplementary gas are above a third threshold.
However, O’Donnell teaches an analogous respiratory assistance device that detects fault (see abstract and Fig. 1) wherein the assumed effect is invalid if recent changes in the flow rate of the supplementary gas are above a third threshold (see Fig. 10 and paragraph 132; if the change in flow rate is above 2nd block threshold, there is no fault detected).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Gottlib to determine assumed effect is assumed effect is invalid if recent changes in the flow rate of the supplementary gas are above a third threshold, as taught by O’Donnell, for the purpose of determing if there is a blockage and determining there is no blockage if the rate is above a threshold (see Fig. 10 of O’Donnell).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlib et al. (US PGPub 2008/0053441) in view of Dennis et al. (US PGPub 2018/0169361).
Regarding claim 18, Gottlib, as modified, teaches all previous elements of the claim as stated above. Gottlib does not teach wherein if the assumed effect is valid, the controller is configured to make the estimate about the patient using the assumed effect, wherein the controller is further configured to subtract the assumed effect from the first parameter to output a modified first parameter and make the estimate based on the modified first parameter.
However, Dennis teaches an analogous respiratory apparatus for determining patient use of the device (see abstract and fig. 4C) wherein if the assumed effect is valid, the controller is configured to make the estimate about the patient using the assumed effect (see Fig. 7B, step 7110, assumed effect is valid if pressure is above threshold, the flow rate is then used to make an estimate about disconnect, occlusion, or use), wherein the controller is further configured to subtract the assumed effect from the first parameter to output a modified first parameter and make the estimate based on the modified first parameter (see paragraph 123 and Fig. 7B step 7130, the patient interface pressure is calculated by using the flow rate and subtracting the pressure drop, the pressure at the interface is used to make an estimation).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller to to subtract the assumed effect from the first parameter to output a modified first parameter and make the estimate based on the modified first parameter, as taught by Dennis, for the purpose of using the data to determine disconnect, occlusion, or use by using a parameter that is modified by the assumed effect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Ali et al. (US 9724016) teaching a method of calculating respiratory rate using acoustics; Austin et al. (US 11318275) teaching a method of apparatus control pressure in a respiratory device; Ochs et al. (US PGPub 2015/0230759) teaching a method of determining respiratory information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799